Title: To George Washington from Samuel Huntington, 16 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 16. 1780
                        
                        Your Excellency will receive enclosed, the Copy of an Act of Congress of the 12th Instant, directing that the
                            Garrison at Wyoming be relieved (if you shall Judge that Post necessary) as soon as may be, by Troops from the Continental
                            Army, not belonging to the Line of Pennsylvania or Connecticutt, or Citizens of either of the said States.
                        The present & future Garrison are to be supplied by the Commissary General from the Magazines of the
                            Continent. I have the Honor to be with the highest respect your Excellency’s most obedt & most hbble Servant
                        
                            Sam. Huntington Presidt
                        
                        
                            P.S. I have been honour’d with your letters of the 8th and 13th instant.
                        
                    